      Case 4:21-cv-00097-DPM Document 4 Filed 02/23/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JAMES M. RAPER, JR.                                         PLAINTIFF

v.                       No. 4:21-cv-97-DPM

THOMAS DEEN, Prosecuting
Attorney 10th Judicial District;
DENISE MCMILLAN, Public Defender
10th Judicial District                                    DEFENDANT

                             JUDGMENT
     Raper' s complaint is dismissed without prejudice.



                                                   v
                                 D .P. Marshall Jr.
                                 United States District Judge
